 ,._,...,.
AO 245B (Rev. 02/08/2019) Judgment in a Critninal Petty Case (Modified)                                                                         Pagelofl   \3
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Co1nmitted On or After Noven1ber 1, 1987)
                                v.

                      Alejandro Suastes-Reyes                                         CaseNumber: 3:19-mj-21431

                                                                                     Craig Joseph Leff
                                                                                     Defendant's Attorney


REGISTRATION NO. 84294298

THE DEFENDANT:
 [:gj pleaded guilty to count(s) 1 of Complaint
                                            ------'----------------------~---
  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

  D The defendant has been found not guilty on count(s)
                                                                               ---------------~-~~
  D Count(s)                                                                           dismissed on the motion of the United States.
                    -----------~-----~




                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a terrri of:

                                ~ TIME SERVED                                      D _ _ _ _ _ _ _ _ _ _ days

   [:g]Assessment: $10 WAIVED [:g] Fine: WAIVED
   [:gjCourt recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED thatthe defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, March 28, 2019



 Received            ;~
                 """·~·,.....-,c/T-l----i---­
                                                    FILED
                 ousM     -
                                                    MAR 2 8 2019
                                            CLERK, U.S. DISTRICT COURT
             ,                         ~OUTHERN DISTRICT OF CALIFORNIA
 Clerk s Office Cop                     Y                                 DEPUTY                                                    3:19-mj-21431
